Case 3:17-cv-01104-VLB Document 82-142 Filed 05/15/19 Page 1 of 3




                Exhibit 142
            Case 3:17-cv-01104-VLB Document 82-142 Filed 05/15/19 Page 2 of 3




From:                     Rolena Adorno [rolena.adorno@yale.edu]
Sent:                     Wednesday, May 6, 2015 10:07 PM
To:                       Regina Harrison
Subject:                  Re: Monday


And now, dear friends, by Friday July 10, I should have the whole story to tell (or maybe not, alas!). So if you
happen to be at home on Friday July 10, and would like me to visit, I would arrange my return from the Natl
Council meeting for Saturday, Julyl 1 (and not necessarily the early train). Let me know if this would work, and
be agreeable, to you. Abrazos, Rolena



On Tue, May 5, 2015 at 10:03 AM, Regina Harrison <doctoraregina@gmail.com> wrote:
0mg. A power point! This "exercise" is equal to a chapter! Good for you! Maybe we should have been
lawyers???
Please keep me in the loop. I speak of any of this only with joe. Important that not many in your dept know
what is happening at this point. Including secretaries. There is too much gossip.
Still be careful against possible violence.
All our love, Reggie

Sent from my iPhone

On May 5, 2015, at 7:00 AM, Rolena Adorno <rolena.adorno@yale.edu> wrote:

       Reggie, lt went splendidly. 2.5 hours and me laying out the many tangled stories. They will have
       me back and I look forward to it.
       I stmied with a Pptx showing, visually, the great good will in our department (party pictures),
       followed by the vandalism against me (broken windows shots), in which they were much
       interested. Then, in on SB and her demand for my and Robert's recusal on her tenure
       consideration, and I had two slides (like I do in lit classes) of choice quotes from it, rebutting
       them along the way. Anyway, so far so good. They treated me with much more respect than the
       Provost and Deans have done recently! Abrazos, Rolena PS Continued thanks for being there
       with me!

       On Mon, May 4, 2015 at 12:59 PM, Regina Harrison <doctoraregina@gmail.com> wrote:
       Just being there with you virtually today.
       Thanks for the message in a time when you have a lot on your mind!
       Stay the course! (nautical)
       Abrazos, Reggie

       On Mon, May 4, 2015 at 5:44 AM, Rolcna Adorno <rolcna.adorno@yalc.edu> wrote:
       Dear Reggie,

       Thank you so much for both your loving, encouraging messages! I am happy to say that I slept
       five hours straight (12am -5 am), a full night's sleep in my book.

       My lawyer friend and I worked for six hours yesterday, at 100 Blake Road, with all the bundles
       and baskets of documentation spread out on my dining room table.




                                                                                                              BYRNE006829
    Case 3:17-cv-01104-VLB Document 82-142 Filed 05/15/19 Page 3 of 3


I must get back to the final organization of materials, but I want to say one thing to you clearly,
and please tell Joe:

I could NOT have made it through the Fellows/Jamboree events if you had not been there with
me. You made the succession of potentially impossible days, for me, not just good, but golden.
Truly.

Te mando un gran abrazo,

Rolena

On Sun, May 3, 2015 at 11 :28 PM, Regina Harrison <doctoraregina@gmail.com> wrote:
Sleep well tonight. You are loved and appreciated!!
Deep breath, big leg stance if you are not seated, just as we practiced.

My oh my but I had fun with you at JCB. I regret the topic of discussion but I had a good time
analyzing the problem because i care about what happens.

Suerte, abrazos, thanks for the glasses of wine and lunch. Reggie




                                                  2




                                                                                                      BYRNE006830
